 

FORUM FINANCIAL SERVICES, INC.      
Agreement No. 8174
   

MASTER LEASE AGREEMENT
 
This MASTER LEASE AGREEMENT dated as of January 22, 2010 by and between FORUM
FINANCIAL SERVICES, INC., a Texas corporation, having its principal place of
business at 275 West Campbell Road, Suite 320, Richardson, Texas 75080
("Lessor"), and BIOANALYTICAL SYSTEMS, INC., an Indiana corporation, having its
principal place of business at Purdue Research Park, 2701 Kent Avenue, West
Lafayette, Indiana 47906 ("Lessee").


1. EQUIPMENT LEASED.
 
Subject to the terms and conditions hereinafter set forth in this Master Lease
Agreement, Lessor hereby rents, demises and lets to Lessee, and Lessee shall
hire from Lessor, the units of tangible personal property (hereinafter
collectively referred to as "Equipment" and individually as a "Unit" or "Item")
listed on each Equipment Schedule executed, from time to time, pursuant to this
Master Lease Agreement. Each Equipment Schedule (hereinafter being referred to
as "Lease") shall incorporate therein all of the terms and conditions of this
Master Lease Agreement and shall contain such additional terms and conditions as
Lessor and Lessee shall agree upon.


2. TERM.


The lease term for each Item shall commence on the first to occur of (i) the
date on which the Item is installed and is approved for coverage under a prime
shift maintenance contract by the manufacturer thereof, or (ii) seven days from
the date the Item is delivered if a delay of installation and approval is caused
by Lessee (hereinafter referred to as the "Commencement Date"). If the Item is
specified as "new" in such Lease, the date of installation of such Item shall
constitute the Commencement Date. The lease term shall continue for the number
of full months set forth in such Lease (hereinafter referred to as the "Initial
Term"), commencing on the first day of the month following the latest
Commencement Date for any Item (hereinafter referred to as the "Initial Term
Commencement Date"). Lessee shall execute and deliver to Lessor the Acceptance
Certificate for the Equipment confirming such Commencement Date on such date.


3. RENTALS.


The monthly rent payable by Lessee for each Item on any Lease (hereinafter
referred to as "Monthly Rent") shall be set forth in such Lease. Lessee shall
pay to Lessor, as rental for the Equipment, the sum of (i) Monthly Rent per
month, payable in advance on the Initial Term Commencement Date and on the first
day of each month thereafter during the Initial Term of the Lease, and (ii) an
amount equal to one-thirtieth of the Monthly Rent for each Item for each day
which has elapsed from and including the Commencement Date of such Item to the
initial Term Commencement Date, which amount shall be paid on the Commencement
Date and monthly thereafter. If any portion of Lessee's monthly rent continues
unpaid for five (5) days or more following the due date, including Sundays and
holidays, Lessee will pay an administrative late charge of five (5) cents for
each one dollar ($1.00) of the scheduled monthly rent payment. In addition to
the administrative late charge, any payments (of rent or otherwise) which are
not paid within five (5) days of their due date shall be payable on demand and
shall bear interest on such amount at the lesser of 1.5% per month or the
maximum allowable rate of interest permitted by law. All Rent and other sums due
hereunder shall be paid at the address of Lessor set forth above or at such
other place as Lessor shall designate in writing, or, if to an assignee of
Lessor, at such place as such assignee shall designate in writing.


4. NET LEASE.


Lessor and Lessee acknowledge and agree that each Lease constitutes a net lease,
and that Lessee's obligation to pay all Monthly Rent and any and all sums
payable by Lessee under any Lease, shall be absolute and unconditional. Lessee's
obligations shall not be subject to any abatement, reduction, setoff, defense,
counterclaim, interruption, deferment or recoupment for any reason whatsoever,
and that such payments shall be and continue to be payable in all events. This
Lease shall not terminate, nor shall the respective obligations of Lessor or
Lessee be affected, by reason of any defect in the condition, operation, fitness
for use, damage or destruction of or to the Equipment or any Unit thereof, or
any interruption or cessation in use or possession for any reason whatsoever.
This Lease shall be binding upon the Lessee, its successors and assigns and
shall inure to the benefit of Lessor and its successors and assigns, and all
references to Lessor shall include such successors and assigns.


5. TAXES.


During the term of this Lease, Lessee shall promptly pay when due or reimburse
and indemnify and hold Lessor harmless from and against all Taxes, as
hereinafter defined. The term "Taxes" as used herein shall mean all taxes, fees
or other charges of any nature whatsoever (together with any related interest or
penalties not arising from the negligence on the part of Lessor) now or
hereafter imposed or assessed during the term of each Lease against Lessor,
Lessee or the Equipment by any Federal, state, county, or local governmental
authority upon or with respect to the Equipment or upon the ordering, purchase,
sale, ownership, delivery, leasing, possession, use, operation, return or other
disposition thereof or upon the rents, receipts or earnings arising therefrom or
upon or with respect to any Lease (excepting only Federal, state and local taxes
based on or measured by the net income of Lessor). Notwithstanding the
foregoing, unless otherwise specified in the Lease, Lessee shall be responsible
for the filing and paying of all personal property taxes with respect to the
Equipment.


6. WARRANTIES.
 
(a) LESSEE ACKNOWLEDGES THAT LESSOR HAS MADE NO REPRESENTATION OR WARRANTIES OF
ANY KIND, EXPRESSED OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, THE DESIGN, PERFORMANCE, OR CONDITION OF THE EQUIPMENT, ITS
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. LESSOR SHALL HAVE NO
LIABILITY TO LESSEE FOR ANY CLAIM, LOSS OR DAMAGE CAUSED BY OR ARISING IN ANY
WAY IN CONNECTION WITH THE EQUIPMENT. NOR SHALL THERE BE ANY ABATEMENT OF
RENTAL, FOR ANY REASON INCLUDING CLAIMS ARISING OUT OF OR IN CONNECTION WITH ANY
DEFICIENCY OR DEFECT IN THE EQUIPMENT, THE USE OR PERFORMANCE OF THE EQUIPMENT,
OR ANY LOSS OF BUSINESS OR OTHER CONSEQUENTIAL LOSS OR DAMAGE WHETHER OR NOT
RESULTING FROM ANY OF THE FOREGOING.
 
(b) Lessor hereby appoints Lesseee as Lessor's agent to assert, during the term
of the applicable Lease, any and all manufacturer's warranties, with respect to
the Equipment to the extent assignable by Lessor; provided, however, that Lessee
shall indemnify and hold Lessor or its assignee harmless from and against any
and all claims, costs, expenses, damages, losses and liabilities incurred or
suffered by Lessor as a result of or incident to any action by Lessee in
connection therewith.
 
Lessee's Initials: MRC
 

--------------------------------------------------------------------------------


7. TITLE AND ASSIGNMENT.
 
(a) Nothing contained in any Lease shall give or convey to Lessee any right,
title or interest in or to the Equipment except as a Lessee as set forth therein
and Lessee represents and agrees that Lessee shall hold the Equipment subject
and subordinate to the rights of the owner, Lessor, any Assignee and any Secured
Party and Lessee shall execute and immediately deliver such documentation,
including Uniform Commercial Code financing statements, as are requested by
Lessor for such purpose. Lessee shall, at its expense, protect and defend
Lessor's title as well as the interest of any Assignee and any Secured Party
against all persons claiming against or through Lessee and shall at all times
keep the Equipment free and clear from any legal process, liens or encumbrances
whatsoever (except any placed thereon by Lessor) and shall give Lessor immediate
written notice thereof and shall indemnify and hold Lessor, any Assignee and any
Secured Party harmless from and against any loss caused thereby.
 
(b) If provided by Lessor, Lessee shall affix and maintain tags, decals or
plates to the Equipment indicating ownership and title to the Equipment in
Lessor (or any Assignee) and Lessee shall not permit the removal or concealment
of such tags. Lessee shall keep the Equipment free from any marking or labeling
which might be interpreted as a claim of ownership thereof by Lessee or any
party other than Lessor or any Assignee. Upon the request of Lessor, Lessee
shall at reasonable times during business hours make the Equipment available to
Lessor for inspection at the place where it is normally located and shall make
Lessee's log and maintenance records pertaining to the Equipment available to
Lessor for inspection.


(c) Upon at least sixty (60) days prior written notice to Lessor, Lessee may
assign or sublease the Equipment to any party, or relocate the equipment to any
location, within any state of the continental United States which shall have in
effect the Uniform Commercial Code provided (i) that all costs of any nature
whatsoever resulting from any relocation, assignment or sublease shall be
promptly paid by Lessee upon presentation to Lessee of evidence supporting such
cost, and (ii) any assignment or sublease shall be made expressly subject and
subordinate to the terms of this Lease and Lessee shall assign its rights under
said assignment or sublease to Lessor, any Assignee and any Secured Party as
additional collateral and security for Lessee's obligations hereunder. No
permitted relocation, assignment or sublease shall relieve Lessee of any of its
obligations hereunder. Lessee hereby grants to Lessor the right and opportunity
to submit or match the last proposal for the sublease or assignment of the
Equipment, and to submit a proposal for the financing of any replacement
Equipment.


(d) Lessor may assign to a successor lessor, lender or purchaser, and Lessee
hereby consents to the assignment of, all or any part of the Lessor's right,
title and interest in and to the Lease and the Equipment. Lessee acknowledges
and understands that the terms and conditions of each Lease have been fixed by
Lessor in anticipation of its ability to sell and assign its interest or grant a
security interest under each Lease and the Equipment listed therein in whole or
in part to a security assignee (the "Secured Party") for the purpose of securing
a loan to the Lessor. The Lessor may also sell and assign its rights as owner
and lessor of the Equipment under any Lease to an assignee (the "Assignee")
which may be represented by a bank or trust company acting as a trustee for the
Assignee. After such assignments the term Lessor shall mean, as the case may be,
such Assignee and any Secured Party. Notwithstanding the foregoing, any
assignment by Lessor shall not relieve Lessor of its obligations to Lessee
hereunder. Lessee, upon receipt of notice of any such assignment or assignments
and instructions from Lessor, shall:
 
(i) pay and perform its obligations hereunder to such Assignee and any Secured
Party and acknowledge that the Assignee and any Secured Party shall have and be
entitled to exercise any and all discretion, rights and powers of hereunder or
under any Lease, provided, however that such Assignee or Secured Party shall
take no action to interfere with Lessee's quiet enjoyment and use of the
Equipment in accordance with the terms of the Lease hereof so long as Lessee is
not in default of any of the provisions hereof and such Assignee or Secured
Party continues to receive all amounts of Monthly Rent payable under such Lease;
 
(ii) not permit the Lease to be amended, modified or terminated without the
prior written consent for such from Assignee and any Secured Party;
 
(iii) not look to Assignee or any Secured party to perform any of Lessor's
obligations hereunder;


(iv) not assign the Lease or any of its rights hereunder without the prior
written consent of Assignee, and


(v) send to Assignee and any Secured Party as well as Lessor copies of any
notices which are required hereunder to be sent to Lessor.
 
8. DELIVERY, USE, AND RETURN OF EQUIPMENT.


(a) Upon delivery of the Equipment to Lessee, Lessee shall pay and hereby
assumes all transportation, installation, rigging, and in-transit insurance
charges with respect to the Equipment. In the case of a sale and leaseback
transaction, Lessee shall, upon the request of Lessor, certify the date the
Equipment was first put into use.
 
(b) Lessee shall, at all times during the term of the Lease, be entitled to
unlimited use of the Equipment. Lessee will comply with all laws, regulations,
and ordinances, and all applicable requirements of the manufacturer of the
Equipment which apply to the physical possession, use, operation, condition, and
maintenance of the Equipment.
 
(c) Lessee may, upon receipt of prior written consent of Lessor, at its own
expense, make alterations in or add attachments to the Equipment (the
"Upgrade"), provided such Upgrade does not interfere with the normal operation
or maintenance of the Equipment or with Lessee's ability to obtain and maintain
the maintenance contract required by Section 9. hereof. During the term of the
Lease and provided Lessee is not in default, all Upgrades shall be the property
of Lessee, and no liens, encumbrances or interest may be granted by Lessee in
such Upgrades which impair Lessor's rights, title and interest in the Equipment.
At the request of Lessor, Lessee shall (and, absent such request, Lessee may),
upon expiration or termination of the Lease covering such Equipment, remove any
such Upgrade and restore the Equipment to its original condition (ordinary wear
and tear excepted), all at Lessee's expense, prior to returning the Equipment to
Lessor.
 
(d) Upon the termination (by expiration or otherwise) of each Lease. Lessee
shall, pursuant to Lessor's instructions and at Lessee's full expense,
de-install, pack and return the Equipment to Lessor in the same operating order,
repair, condition and appearance as when received, reasonable wear and tear
excepted. Lessee shall return the Equipment to Lessor at its address set forth
herein or at such other address within the continental United States as directed
by Lessor. Until the return of the Equipment to Lessor, Lessee shall be
obligated to pay the Monthly Rental and all other sums due hereunder.


9. MAINTENANCE AND REPAIR.


During the term of each Lease, Lessee shall, at its sole expense, maintain the
Equipment in good operating order, repair, condition and appearance and make all
necessary repairs to protect the Equipment from deterioration, other than normal
wear and tear. Lessee shall not use or permit the Equipment to be used for any
purpose for which, in the opinion of the manufacturer, the Equipment is not
designed or intended. Lessee shall, during the term of each Lease, at its sole
expense, maintain in full force and effect a contact with the manufacturer or
such other party as shall be acceptable to Lessor, covering at least prime shift
maintenance of the Equipment. Lessee shall furnish Lessor, upon request, with a
copy of such maintenance contract (or warranty) or supplements thereto. If
Lessee has the Equipment maintained by a party other than the manufacturer,
Lessee hereby assumes and agrees to pay any costs necessary to have the
manufacturer re-certify the Equipment at the scheduled termination of the lease
term, which lease term shall continue upon the same terms and conditions until
such re-certification has been obtained.
 

--------------------------------------------------------------------------------



10. REPRESENTATIONS AND WARRANTIES OF LESSEE.
 
(a) Lessee hereby represents, warrants and covenants that, with respect to the
Master Lease Agreement and each Lease executed hereunder, (i) the execution,
delivery and performance thereof by the Lessee have been duly authorized by all
necessary corporate action, (ii) the Lease will be in full force and effect and
constitute a valid obligation binding upon and enforceable against Lessee in
accordance with its terms, (iii) the Equipment covered by the lease is
accurately described in the Lease and all documents relating thereto, (iv) the
Equipment is personal property and when subject to use by the Lessee will not be
or become fixtures under applicable law, and (v) any and all financial
statements and other information with respect to Lessee supplied to Lessor at
the time of execution of the Lease any amendments hereto, are true and complete.
 
(b) Prior to and during the term of the Lease. Lessee will furnish Lessor, when
reasonably available, with Lessee's audited financial statements. If Lessee is a
subsidiary of another company, Lessee shall supply such parent's financials and
guarentees as are acceptance to Lessor.
 
(c) Lessee, upon execution of this Master Lease Agreement and thereafter upon
execution of each lease, shall provide Lessor with (i) an incumbency
certificate certifying that the person signing the Lease holds the office he
purports to hold and has authority to sign on behalf of Lessee; (iii) an opinion
of Lessee's counsel with respect to the representations in Section 10(a) above;
(iii) a certificate of the secretary or assistant secretary of Lessee referring
to the resolutions (specific or general) authorizing the transactions
contemplated herein; (iv) an agreement with Lessor's assignee with regard to any
assignment as referred to in Section 7(d); (v) the purchase documents if Lessee
has sold or assigned its interest in the Equipment to Lessor; (vi) an insurance
certificate pursuant to Section 13 hereof; and (vii) all other documents as
Lessor may reasonably request. If Lessee shall fail to timely and properly
deliver any of the aforesaid documents when due shall cause Lessor, at Lessor's
option and notwithstanding anything to the contrary contained in Section 2
hereof, to postpone the commencement of the Initial Term, to increase the
Monthly Rental to recover costs incurred by Lessor consequent to the delay, or
to terminate the Lease as provided in Section 15.
 
11. QUIET ENJOYMENT.
Lessor covenants that so long as Lessee is not in default, and keeps and
performs each and every covenant, condition and agreement hereunder, Lessee will
quietly possess the Equipment subject to and in accordance with the provisions
of the Lease.


12. INDEMNITY.


Lessee hereby agrees to assume liability for, and does hereby agree to
indemnify, protect and hold Lessor, any Assignee and any Secured Party harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs, or expenses (including legal fees and
expenses), arising out of the manufacturer, purchase, ownership, selection,
possession, leasing, operation, control, use, maintenance, delivery, return or
other disposition of any Unit. Notwithstanding the foregoing, Lessee shall not
be responsible under the terms of this Section 12 to a party indemnified
hereunder for any claims, costs, expenses, damages and liabilities caused by the
gross negligence or wilful misconduct of such indemnified party. At the request
of Lessor, Lessee shall undertake to defend at Lessee's expense, Lessor, any
Assignee and any Secured Party, in any claim, action or suit covered by this
Section 12.


13. RISK OF LOSS, INSURANCE.


(a) Lessee hereby assumes and shall bear the entire risk of loss and damage, of
the Equipment from any and every cause whatsoever as of the date the Equipment
is delivered to Lessee and throughout the Initial Term and any extension
thereof. No loss or damage to the Equipment or any part thereof shall impair any
obligation of Lessee under this Lease, which shall continue in full force and
effect.
 
(b) During the term of the Lease, Lessee, at its own expense, shall insure the
Equipment against all risks and in such amounts as Lessor shall reasonably
require (but not less than the Casualty Value of the Equipment) with carriers
acceptable to Lessor. Such insurance shall also provide for loss payable
endorsement to Lessor, any Assignee, and any Secured Party. Lessee shall also
maintain comprehensive public liability insurance satisfactory to Lessor. All
such insurance shall name Lessor, or Assignee, or any Secured party, and the
policies shall provide that they may not be terminated or modified without at
least 30 days' prior written notice to Lessor, or Assignee, or any Secured
Party.


(c) In the event of loss or damage of any Unit, Lessee shall use all reasonable
efforts to place the Unit in good repair, condition and working order to the
satisfaction of Lessor within 60 days of such loss or damage, unless the
manufacturer determines that such Unit has been irreparably damaged, in which
case Lessee shall, within 10 days of the manufacturer's determination of
irreparable loss, make its election to either pay Lessor the Casualty Value (as
set forth in Annex A to the Lease) for the irreparably damaged Unit or replace
the irreparably damaged unit, all as provided hereinafter.
 
(d) In the event that Lessee elects to pay Lessor the Casualty Value for the
irreparably damaged Unit, Lessee shall pay such amount to Lessor on the first
day of the month following the election by Lessee as provided in (c) above and
pay all Monthly Rent for the Equipment up to the date that the Casualty Value is
paid to Lessor. If not all the Equipment is irreparably damaged, the Equipment
Value (as identified in the Lease) of the irreparably damaged Unit shall be
multiplied by the applicable percentage set forth in Annex A to compute the
Casualty Value therefor, and the Monthly Rental for the undamaged Equipment
remaining due shall be that amount resulting from multiplying the original
Monthly Rental by the ratio of the original Equipment Value of the undamaged
Equipment divided by the Equipment Value for all the Equipment prior to the
damage.


(e) Should Lessee elect to replace the irreparably damaged Unit, Lessee shall
continue all payments under the lease without interruption as if no such damage,
loss or destruction had occurred, and shall replace such irreparably damaged
Unit within 30 days following the date the manufacturer determines the Unit is
irreparable, paying all such costs associated therewith, and so that Lessor has
good and valid title thereto. The "Replacement Equipment" shall have a fair
market value at the time of replacement equal to then fair market value of the
Unit thereof for which replacement is made, and anticipated to have a fair
market value which the Unit thereof for which replacement is made would have had
at the end of the Initial Term, and be the same type and of at least equal
capacity to the Unit for which the replacement is being made. Upon delivery,
such Replacement Equipment shall become subject to all the terms and conditions
of the Lease.
 
14. DEFAULT, REMEDIES.


(a) The occurrence of any one or more of the following events (herein called
"Events of Default") shall constitute a default under a Lease.


  (i) Lessee fails to pay any installment of Monthly Rent or other charge
payable by Lessee under such Lease as and when the same becomes due and payable
and such default continues for a period of ten (10) days; or
 
  (ii) Lessee fails to observe or perform any of the other obligations required
to be observed or performed by Lessee of such Lease or the inaccuracy in any
material respect of any representation or warranty made by the Lessee in such
Lease or in any document or certificate furnished to the Lessor in connection
therewith, which default or inaccuracy shall continue for a period of fifteen
(15) days after notice; or
 

--------------------------------------------------------------------------------


 
(iii) Lessee makes an assignment for the benefit of creditors; admits in writing
its inability to pay its debts as they become due; files a voluntary petition in
bankruptcy; is adjudicated as a bankrupt; files a petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future statute, law or
regulation, or files any answer admitting, or fails to deny the material
allegations of a petition filed against it for any such relief; consents to or
acquiesces in the appointment of a trustee, receiver, or liquidator of it or of
all or any substantial part of its assets or properties, or if it or its
shareholders shall take any action to effect its dissolution or liquidation; or


(iv) The failure by Lessee, within thirty (30) days after the commencement of
any proceeding against Lessee seeking any reorganization, arrangement
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, to obtain the dismissal of such
proceeding, or if within thirty (30) days after the appointment without Lessee's
consent or acquiescence of any trustee, receiver or liquidator of Lessee or of
all or any substantial part of its assets and properties, such appointment shall
not be vacated; or


(v) The default by Lessee under any other Lease or other agreement between
Lessee and Lessor, any Assignee or any Secured party.


(b) Upon the occurrence of any one or more Events of Default, Lessor, at its
option, may (1) proceed by appropriate court action or actions either at law or
in equity to enforce performance by Lessee of the applicable covenants and terms
of the applicable Lease, or to recover from Lessee any and all damages or
expenses, including reasonable attorney's fees, which Lessor shall have
sustained by reason of Lessee's default in any covenant or convenants of the
applicable Lease or on account of Lessor's enforcement of its remedies
thereunder, or (2) Lessor may declare this Master lease Agreement in default,
such declaration shall be by written notice to Lessee and shall apply to all
Leases hereunder except as specifically excepted therefrom by Lessor in such
declaration. Lessee hereby authorizes Lessor at any time thereafter to enter
with or without legal process any premises where Equipment may be and take
possession thereof without notice, and without being liable to Lessee therefor,
except that Lessor shall be liable for damages resulting from the fault or
negligence of Lessor, any Assignee, any Secured party, or their respective
agents and representatives in any such entry or repossession. Lessee shall,
without further demand, forthwith pay Lessor an amount which is equal to any
unpaid amount due on or before Lessor declaring the Master Lease Agreement to be
in default, plus as liquidated damages for loss of a bargain and not as a
penalty an amount equal to the Casualty Value for Equipment (as defined in the
Lease) computed as of the date Lessor declares this Lease in default, together
with interest (computed at the lesser of 1.5% per month or the maximum allowable
rate of interest permitted by law), plus all attorney and court costs incurred
by Lessor relating to the enforcement of its rights under this Lease. After such
noticed default, at the request of Lessor and to the extent requested by Lessor,
Lessee shall immediately comply with the provisions of Section 8(d) of this
Master Lease Agreement. Lessor may sell the Equipment at private or public sale,
in bulk or in parcels, with or without notice, without having the Equipment
present at the place of sale; or Lessor may lease, otherwise dispose of or keep
idle all or part of the Equipment subject, however, to its obligation to
mitigate damages; and Lessor may use Lessee's premises for any or all of the
foregoing without liability for rent, costs or otherwise. The proceeds of sale,
lease or other disposition, if any, of the Equipment shall be applied (1) to all
Lessor's costs, charges and expenses incurred in taking, removing, holding,
repairing and selling, leasing or otherwise disposing of Equipment including
attorney fees; then (2) to the extent not previously paid by Lessee, to pay
Lessor the Casualty Value for Equipment and all other sums owed by Lessee under
the Lease, including any unpaid rent and indemnification then remaining unpaid
hereon; then (3) to reimburse to Lessee any such sums previously paid by Lessee
as liquidated damages; (4) any surplus shall be retained by Lessor. Lessee shall
pay any deficiency in (l) and (2) forthwith. The exercise of any of the
foregoing remedies by Lessor shall not constitute a termination of this Master
Lease Agreement unless Lessor so notifies Lessee in writing.
 
15. MISCELLANEOUS.
 
(a) This Master Lease Agreement has been, and each Lease will have been made,
executed and delivered in the State of Texas and shall be governed and construed
for all purposes under and in accordance with the laws of such state.


(b) Lessor and Lessee acknowledge that there are no agreements or
understandings, written or oral, between Lessor and Lessee with respect to the
Equipment, other than as set forth herein and in each Lease and that this Master
Lease Agreement and each Lease contains the entire agreement between Lessor and
Lessee with respect thereto.


(c) This Lease shalt be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns (as maybe permitted
hereunder).


(d) Each Lease maybe executed in one or more counterparts each of which shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. If Lessor grants a security interest in all or any part
of a Lease, the Equipment covered thereby and/or sums payable thereunder, only
that counterpart Lease marked "Original" shall be effective to transfer Lessor's
rights therein and all other counterparts shall be marked "Duplicate".


(e) All notices, consents or requests desired or required to be given hereunder
shall be in writing and shall be deemed received upon the earlier of receipt or
three days after mailing if mailed postage prepaid by regular or airmail to
either party, as the case may be, at the address for such party set forth in the
Lease or at such changed address as may be subsequently submitted by written
notice of either party.
 
(f) All consents required to be contained in any Lease shall set forth such
facts as Lessor may require and the consent of Lessor shall not be unreasonably
withheld. Fair Market Value of the Equipment shall be determined by the Lessor
and shall be based upon its' value in continued use.


(g) If the Equipment delivered pursuant to any Lease contains any features not
specified therein, Lessee grants Lessor, at Lessor's option, the right to remove
or deactivate any of such features. Such removal or deactivation shall be
performed by the manufacturer or another party acceptable to Lessee, upon the
request of Lessor, at a time convenient to Lessee, provided that Lessee shall
not unreasonably delay the removal of such features.
 
IN WITNESS WHEREOF, the parties have executed this Master Lease Agreement on the
date first written above.
 

             
LESSEE:  
 
BIOANALYTICAL SYSTEMS, INC.
   
LESSOR:  
 
FORUM FINANCIAL SERVICES, INC.
                              By:
[sig.jpg]
    By:

  Title:
VP-FINANCE
    Title:
 
   
 
     
 
 

 

--------------------------------------------------------------------------------



 

FORUM FINANCIAL SERVICES, INC.
Schedule No. 8174-01
   

EQUIPMENT SCHEDULE
 
This Equipment Schedule is made as of this 22nd day of January, 2010 ("Lease")
between FORUM FINANCIAL SERVICES, INC., a Texas corporation, having its
principal place of business at 275 West Campbell Road, Suite 320, Richardson,
Texas 75080 ("Lessor") and Bioanalytical Systems, Inc., an Indiana corporation,
having its principal place of business at Purdue Research Park, 2701 Kent
Avenue, West Lafayette, Indiana 47906 ("Lessee").


Pursuant to the terms and conditions set forth in the Master Lease Agreement
dated as of January 22, 2010 between Lessor and Lessee, Lessee agrees to lease
the below-described Equipment from Lessor, and Lessor, by acceptance of this
Lease, agrees to lease the Equipment to Lessee, on the terms set forth in this
Equipment Schedule. Consistent with the terms and conditions, Lessee's
obligations thereunder shall commence no later than the date of delivery of each
Unit of Equipment.
 
1. EQUIPMENT:

                         
Item
Number
Qty.
 
Mfg.             
Model
Number
Serial
Number(s)
Description
 
Monthly
Rent
   
Equipment
Value
 
 
1 - 3
  3  
SCIEX
API-3000
See Attachment
Mass Spectrophotometer
  $ 1,608.00     $ 60,000.00    
4 - 9
  6  
SCIEX
API-4000
 
Mass Spectrophotometer
  $ 6,438.00     $ 240,000.00    
10
   1  
Phytronix
LDTD
 
2008 Laser Diode Thermo
  $ 563.00     $ 21,000.00    
11-15
  5  
Micromass
Quattro LC
 
Desorption System 1998 Mass Spectophotometer
  $ 1,610.00     $ 60,000.00    
16 - 18
  3  
Shimadzu
SCL-IOAVP
 
Auto Sampler Controller
  $ 966.00     $ 36,000.00    
19 - 24
  6  
Shimadzu
SIL-IOADVP
 
Auto Sampler
  $ 1,932.00     $ 72,000.00    
25 - 26
  2  
Thermo
TSQ Quantum Ultra
 
Mass Spectrophotometer
  $ 698.00     $ 26,000.00    
 
                               
27
  1   Waters
 
 
2007 Acquity Ultra Performance
  $ 296.00     $ 11,000.00    
28
  1  
SCIEX
AP1365
 
Solvent Manager
Mass Spectrometer
  $ 671.00     $ 25,000.00    
29
  1  
SCIEX
API-5000
 
Mass Spectrometer
  $ 2,682.00     $ 100,000.00    
30 - 35
  6  
Waters/Micromass
Quattro Ultima
 
2003 Mass Spectrometer
  $ 1,036.00     $ 38,600.00                  
TOTAL:
  $ 18,500.00     $ 689,600.00  

 
SEE ATTACHMENT "A" FOR EQUIPMENT DETAIL
 
2. INITIAL TERM:                          36 Months
 
3. TOTAL MONTHLY
RENT:                                                          $18,500.00
 

--------------------------------------------------------------------------------


BIOANALYTICAL SYSTEMS, INC.

4. EQUIPMENT LOCATION:
 
Item #1 - 27 Bioanalytical Systems, Inc., Purdue Research Park, 2701 Kent Ave.,
W. Lafayette, IN 47906
Item #28 - 35: Bioanalytical Systems, Inc., Northwest, 3138 N.E. Rivergate,
Bldg. 301C, McMinnville, OR 97128
 
5. CASUALTY VALUE: See Annex A hereto.
 
6. LEASE EXTENSION: Provided that no Event of Default has occurred and is
continuing hereunder, the Initial Term shall be automatically extended for
successive 90 day periods with respect to all, but not less than all, Equipment
listed above at the Monthly Rent applicable to such Equipment, until either
Lessor or Lessee shall give to the other party 90 days prior written notice of
termination effective at the end of the Initial Term (or at the end of each term
as extended).
 
7. ADDITIONAL PROVISIONS:


a.) Lessee agrees to remit to Lessor a Security Deposit of $74,000.00 upon
execution of this Equipment Schedule.


b.) Upon 90 days receipt of written notice by Lessor, and provided no Event of
Default has occurred or is continuing hereunder, Lessee shall have the option to
purchase all, but not less than all, the Equipment for $1.00 at the end of the
Initial Term.


c.) See Attachment "A" hereto - Equipment Description
 
d.) See Attachment "B" hereto - Final Agreement
 
UNLESS EXPRESSLY SET FORTH IN THIS SCHEDULE AND ATTACHED HERETO, THIS SCHEDULE
TOGETHER WITH THE MASTER LEASE AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AS TO THE LEASE AND EQUIPMENT. THIS LEASE CONSTITUTES AN
OFFER BY LESSEE TO LEASE FROM LESSOR AND SUCH OFFER MAY NOT BE REVOKED EXCEPT BY
THE WRITTEN CONSENT OF LESSOR. THIS LEASE SHALL BE DEEMED ACCEPTED BY LESSOR
UPON ITS EXECUTION HEREOF IN ITS OFFICE IN TEXAS.




IN WITNESS WHEREOF the parties have executed this Equipment Schedule.
 

             
LESSEE:  
 
BIOANALYTICAL SYSTEMS, INC.
   
LESSOR:  
 
FORUM FINANCIAL SERVICES, INC.
                              By:
[sig.jpg]
    By:
 
  Title:
VP-FINANCE
    Title:
 
   
 
     
 
 